 

 

 

Dated             February 13 , 2007

 

 

 

 

 

 

 

 

MOLECULAR VISION LIMITED

 

AND

 

ACRONGENOMICS, INC.

 

 

(1)

 

 

 

(2)

 

 

 

 

DEVELOPMENT AGREEMENT

 

 

 

 

 

 

[img5.jpg]


Dorsey & Whitney

21 Wilson Street

London EC2M 2TD

Tel: 020 7588 0800

Fax: 020 7588 0555

www.dorsey.com

 



 


--------------------------------------------------------------------------------



 

 

CONTENTS

 

1

Interpretation

2

2

Term

2

3

Research Project

2

4

Payment

2

5

Intellectual Property

2

6

Commercialisation

2

7

Confidentiality and Publicity

2

8

Liability

2

9

Termination

2

10

Dispute Resolution

2

11

Representations and Warranties

2

12

Assignment and Sub-contracting

2

13

Waiver

2

14

Severability

2

15

No Agency or Partnership

2

16

Further Assurance

2

17

The Contracts (Rights of Third Parties) Act 1999

2

18

Notices

2

19

Entire Agreement

2

20

Force Majeure

2

21

Governing Law

2

Schedule 1

2

Background Intellectual Property

2

Schedule 2

2

Research Project

2

 

 



 


--------------------------------------------------------------------------------



 

 

 

Schedule 3a

2

Research Project Payment Schedule

2

Schedule 4

2

Option Vesting

2

Schedule 5

2

Appointment of Expert

2

 

 

 

 

2



 


--------------------------------------------------------------------------------



 

 

THIS DEVELOPMENT AGREEMENT (the “Agreement”) is made as of February 13, 2007

 

BETWEEN:

PARTIES

(1)

MOLECULAR VISION LIMITED (Company Number 4292847) whose registered office is 21
Wilson Street, London, EC2M 2TD (“MVL”); and

(2)

ACRONGENOMICS, INC. of 14 rue Kleberg, Geneva Switzerland (“AG”),

(Individually a “Party” and together the “Parties”).

RECITALS

(A)

MVL has developed a platform technology that has applications in many
analysis/diagnostic fields and that is based on and protected by certain
Intellectual Property (including Patent Rights) that has been assigned or
licensed to it by the MVL Founders and Imperial Innovations Limited (defined
below as 'Background Intellectual Property'). The MVL Founders have created
further Intellectual Property within their fields of research at Imperial
College of Science, Technology and Medicine and Imperial Innovations has
patented/is patenting certain of these inventions. The MVL Founders are likely
to generate additional Intellectual Property at Imperial College within their
fields of research. Imperial Innovations may wish to license or assign any or
all of this Intellectual Property to MVL at a future date.

(B)

MVL wishes to exploit its technology via development agreements with commercial
parties in a number of different fields.

(C)

AG wishes to collaborate with MVL and to acquire exclusive rights to
commercialize the Results (as defined below) in the Fields. AG wishes to
contract with MVL to complete the further research and development necessary to
achieve functional, manufacturable prototypes within the Fields.

(D)

MVL and AG previously entered into a development agreement dated May 22, 2006
regarding the development and commercialization of the Background Intellectual
Property and the Results, under which AG paid £575,000 to MVL.

(E)

MVL and AG wish to collaborate on the terms and conditions set out below.

 

THE PARTIES agree as follows:

 

1

Interpretation

In this Agreement, the following words have the following meanings:

 



 


--------------------------------------------------------------------------------



 

 

 

“Affiliate” means in relation to a Party, any entity or person which controls,
is controlled by, or is under common control with that Party. For the purposes
of this definition, “control” shall mean direct or indirect beneficial ownership
of 50% (or, outside a Party’s home territory, such lesser percentage as is the
maximum, permitted level of foreign investment) or more of the share capital,
stock or other participating interest carrying the right to vote or to
distribution of profits of that entity or person, as the case may be;

“Background Intellectual Property” or “BG IP” means the Intellectual Property
developed and owned by or licensed to MVL as detailed in Schedule 1

“Calendar Quarter” means each period of three months ending on 31 March, 30
June, 30 September and 31 December, respectively;

“Cardiac Markers” means the combination of cardiac markers and biological fluid
referred to in Schedule 2

“Completion Date” means the date on which the first payment in Schedule 3 has
been received by MVL which shall be no later than April 30th 2007

“Confidential Information” means all confidential, non-public or proprietary
information regardless of how the information is stored or delivered, exchanged
between the Parties before, on or after the date of this Agreement relating to
the business, technology or other affairs of the Party providing the
information;

“Effective Date” means the date of this Agreement;

“Fields” means all of 1) the field of detection of “Kidney Markers” (the “Kidney
Field”), 2) the field of detection of “Cardiac Markers” (the “Cardiac Field”)
and 3) the field of detection of “Sexually Transmitted Disease Markers” (the
“STD Field”). The two parties expect to enter into a further agreement to
finance further development on terms and conditions to be agreed and in this
event Fields will also include 4) the field of detection of substances of abuse
(the “Substances of Abuse Field”);

“Gross Receipts” means the amount, excluding any sales taxes, of any payment and
the value of any non-monetary receipt, received by AG or its Affiliates from
third parties, in relation to the sub-licensing, including the grant of any
option over a sub-licence, of any of the BG IP and/or Results, and including any
of the following:

 

(a)

up-front, milestone, success, bonus, maintenance and periodic (including annual)
payments, and royalty payments (other than royalty on sales of Licensed
Products), received under any sub-licence agreements with third parties in arm’s
length transactions or, where the sub-licence agreement is not a transaction at
arm’s length, the amount of such payments that would have been due if it had
been at arm’s length;

 

(b)

any loan, guarantee or other financial benefit made or given other than on
normal market terms; and

 

 

 

2



 


--------------------------------------------------------------------------------



 

 

 

 

(c)

any shares, options or other securities obtained from a third party;

“Gross Sales Value” means the invoiced price of Licensed Products, excluding any
sales taxes, sold by AG or its Affiliates or its sub-licensee(s) to independent
third parties in arm’s length transactions or, where the sale is not at arm’s
length, the price, excluding any sales taxes, that would have been so invoiced
if it had been at arm’s length;

“Intellectual Property” means any invention, improvement, Patent Rights, design,
process, information, know-how, copyright, trade-mark, trade secret,
Confidential Information, technical information, data, techniques, processes,
systems, formulae, results of experimentation, designs, statistics, records
(including without limitation rights in and to technical processes, systems,
methods, software design, algorithms, code, scripts or other computer software),
rights in databases, topography rights (whether capable of being patented or
registered or not) or application to register any such right and any other
intellectual property or intellectual property right of any nature whatsoever in
any part of the world;

“Kidney Markers” means the combination of diabetes markers and biological fluid
referred to in Schedule 2

“Licensed Products” means any and all products that are developed, manufactured,
sold or otherwise supplied by AG or its Affiliate or its sub-licensee and which
incorporate, or their development makes use of, the Results;

“MVL Founders” means Professor Donal Bradley, Dr. John de Mello and Professor
Andrew de Mello;

“MVL Gross Receipts” means the amount, excluding any sales taxes, of any payment
and the value of any non-monetary receipt, received by MVL or its Affiliates
from third parties, in relation to the sub-licensing, including the grant of any
option over a sub-licence, of any of the Results, and including any of the
following:

 

(d)

up-front, milestone, success, bonus, maintenance and periodic (including annual)
payments, and royalty payments (other than royalty on sales of Licensed
Products), received under any sub-licence agreements with third parties in arm’s
length transactions or, where the sub-licence agreement is not a transaction at
arm’s length, the amount of such payments that would have been due if it had
been at arm’s length;

 

(e)

any loan, guarantee or other financial benefit made or given other than on
normal market terms; and

 

(f)

any shares, options or other securities obtained from a third party;

“MVL Gross Sales Value” means the invoiced price of MVL Licensed Products,
excluding any sales taxes, sold by MVL or its Affiliates or its sub-licensee(s)
to independent third parties in arm’s length transactions or, where the sale is
not at arm’s length, the price, excluding any sales taxes, that would have been
so invoiced if it had been at arm’s length;

 

 

 

3



 


--------------------------------------------------------------------------------



 

 

 

“ MVL Licensed Products” means any and all products that are developed,
manufactured, sold or otherwise supplied by MVL or its Affiliates or its
sub-licensees and which incorporate, or their development makes use of, the
Results;

“Patent Rights” means any and all patents and patent applications and shall
include all extensions, continuations, continuations-in-part, divisionals,
patents-of-additions, re-examinations, re-issues, supplementary protection
certificates and foreign counterparts of such patents and patent applications
and any patents issuing thereon and extensions of any patents licensed
hereunder;

“Research Project” means the research project set out in outline form in
Schedule 2 to be carried out by MVL for AG in the Fields;

“Research Project Budget” means the amounts payable by AG with respect to the
Research Project set out in Schedule 3a and 3b;

“Results” means all Intellectual Property produced by MVL (or any of its
employees or contractors) from the Completion Date of this Agreement until the
termination of this Agreement with respect to the research and technology set
out in the Research Project and paid for out of the Research Project Budget; and

“Sexually Transmitted Disease Markers” means the combination of sexually
transmitted disease markers and biological fluid referred to in Schedule 2 . The
two parties may enter into a further agreement on terms and conditions to be
agreed to include further combinations of sexually transmitted disease markers
and biological fluid such as Chlamydia in urine

“Term” means the term of this Agreement as defined in Clause 0.

In this Agreement (except where the context otherwise requires):

 

(a)

any reference to a Clause or Schedule is to the relevant Clause or Schedule of
or to this Agreement and any reference to a sub-clause or paragraph is to the
relevant sub-clause or paragraph of the Clause or Schedule in which it appears;

 

(b)

the Clause headings are included for convenience only and shall not affect the
interpretation of this Agreement;

 

(c)

any reference to “persons” includes natural persons, firms, partnerships,
companies, corporations, associations, organisations, governments, states,
foundations and trusts (in each case whether or not having separate legal
personality); and

 

(d)

the singular includes the plural and vice-versa.

If a provision of this Agreement is inconsistent with a provision of a Schedule
to this Agreement, the provision of this Agreement shall prevail.

 

 

 

 

4



 


--------------------------------------------------------------------------------



 

 

 

2

Term

This Agreement commences on the Effective Date and ends thirty calendar months
after the Completion date unless terminated earlier in accordance with Clause 9
or unless the first payment in Schedule 3 has not been received by MVL by April
30th 2007 in which case the Agreement terminates immediately or, at least 6
months prior to the end of the Research Project, AG notifies MVL of its
intention to extend the Research Project with appropriate funding and the
Parties thereafter, but by no later than the date 3 months prior to the end of
the Research Project, agree in writing to the terms on which the Research
Project and this Agreement will be extended.

 

 

3

Research Project

 

3.1

Subject to AG making payments under Clause 4, MVL shall:

 

(a)

use reasonable endeavours to perform the tasks set out in the Research Project
with all due diligence and reasonable skill and care to achieve functional
prototypes within the timescales set out therein;

 

 

(b)

maintain quality control records in respect to the performance of its tasks
under the Research Project;

 

 

(c)

ensure that all the tasks conducted by it under the Research Project shall be
carried out in accordance with generally accepted standards of good practice at
the time applicable to such tasks (including but without limiting the generality
of the foregoing all relevant statutory safety standards from time to time in
force) and will be responsible for the implementation of and compliance with all
safety and other legislative or policy requirements which apply to the tasks
assigned to it under the Research Project;

 

(d)

provide all reasonable advice and assistance to AG in relation to the
commercialisation of the Results in the Fields in accordance with Clause 8,
including permitting prospective customers of AG (approved by MVL (such approval
not to be unreasonably withheld or delayed)) upon reasonable notice, reasonable
access (at reasonable times) to its premises, records and relevant documentation
relating to the Research Project for the sole purpose of determining whether to
purchase a Licensed Product and/or license any of the Results;

 

 

(e)

permit any authorised representative of AG, upon reasonable notice, access (at
reasonable times) to its premises, records and relevant documentation relating
to the Research Project and shall provide such information and explanations as
the representative of AG shall reasonably require to satisfy him that the
provisions of this Agreement are being complied with fully. The representative
shall be permitted to take copies and extracts; and

 

 

(g)

use its reasonable endeavours to perform the tasks set out in the Research
Program within the Research Project Budget (unless mutually agreed changes

 

 

 

5



 


--------------------------------------------------------------------------------



 

 

to such Research Project Budget occur);

 

3.2

MVL shall keep detailed written records of its progress of the Research Project
and shall provide a detailed summary of such written records to AG each time an
invoice is issued under Clause 4.1.

 

3.3

MVL shall ensure that the Research Project shall only be undertaken by persons
who are either employed by it under a contract for services, such contract to
include an assignment of all and any Intellectual Property created or arising
from that person’s involvement in the Research Project, or are consultants under
a consultancy contract which provides for the assignment by such consultants of
all Intellectual Property created by them during the course of their duties owed
to MVL under such consultancy contract.

 

3.4

MVL shall ensure that before any third party undertakes any tasks relating to
the Research Project (and prior to any Confidential Information being disclosed
to him) such third party shall be bound by terms of confidentiality
substantially the same as those imposed on MVL under this Agreement.

 

3.5

If either Party wishes to amend the aim or content of the Research Project, it
shall discuss the proposed amendment with the other Party and follow up the
discussion with full written particulars. MVL shall, as soon as reasonably
practicable, provide a statement as to whether, and if so what, changes to the
Research Project Budget and the Term are required to give effect to the proposed
amendment. The amendment shall not be approved until both the amendment and the
statement by MVL shall have been agreed to in writing and signed by both
Parties.

 

3.6

During the Term, AG shall not, without the prior written consent of MVL and
subject to prior agreement from MVL on the terms and conditions of engagement,
engage any person other than MVL to develop the BG IP and/or Results for any AG
products within the Fields.

 

 

3.7

During the Term MV will prepare and submit a monthly report of progress of the
Research Project (including a summary of any new results) to the President of
AG.

 

3.8

If, during the Term, AG reasonably considers that the progress of the Research
Project is not in accordance with Schedule 2 and is therefore unacceptable to
AG, it may give MVL written notice of such and the reasons for its opinion. On
receipt of such written notice, MVL will remedy such default in the Research
Project as soon as practicable thereafter and if, after 3 months from MVL’s
receipt of such notice, AG is not satisfied that the default has been remedied,
such default will constitute a material breach and the provisions of Clause 9
shall apply accordingly.

 



 

 

 

6



 


--------------------------------------------------------------------------------



 

 

 

4

Payment

 

4.1

Research Project Budget. AG shall pay the amount of £2,875,000 to MVL over the
Term, such amount to be provided in instalments in accordance with Schedule
3.This sum is in addition to the £575K already paid to MVL under the terminated
agreement dated May 22nd 2006 MVL shall provide a written invoice to AG for
payment of the amounts detailed in Schedule 3 on or as soon as practicable after
the first day of the month preceding the payment dates set out in Schedule 3.The
first payment will be payable on the Completion Date

 

4.2

AG shall pay the amount set out in each invoice to MVL within 30 days of the
date of the invoice together with any applicable taxes at the prevailing rate.

 

4.3

Payment terms. All consideration due under this Agreement:

 

(a)

are exclusive of Value Added Tax which where applicable will be paid by AG to
MVL in addition;

 

(b)

shall be paid in pounds sterling by wire transfer into MVL’s nominated bank
account, and in the case of Gross Sales Value or Gross Receipts received by AG
in a currency other than pounds sterling, Gross Sales Value or Gross Receipts
shall be converted from the other currency into equivalent pounds sterling at
the exchange rate charged by AG’s primary UK bank on the last business day of
the relevant Calendar Quarter for the purposes of determining the payment in
pounds sterling due to MVL;

width="600"

 

(d)

shall be made by the due date, failing which MVL may charge interest on any
outstanding amount on a daily basis at a rate equivalent to 2% above the
National Westminster Bank plc base lending rate then in force and compounded
annually as at 31 December.

 

4.4

If at any time during the Term AG is prohibited from making any of the payments
required hereunder by a governmental authority in any country then AG will
within the prescribed period for making the said payments in the appropriate
manner use its reasonable endeavours to secure from the proper authority in the
relevant country permission to make the said payments and will make them within
7 (seven) days of receiving such permission. If such permission is not received
within 30 (thirty) days of AG making a request for such permission then, at the
option of MVL, AG shall deposit the payments due in the currency of the relevant
country either in a bank account designated by MVL within such country or such
payments shall be made to an associated

 

 

 

7



 


--------------------------------------------------------------------------------



 

 

company of MVL designated by MVL and having offices in the relevant country
designated by MVL.

 

4.5

Options. As soon as practicable after the Effective Date but in any event within
5 days, AG shall grant MVL an option to subscribe for 2,000,000 common AG shares
at an exercise price of US$0.50 per share. Such options will vest and become
exercisable on achievement of the milestones as set out in Schedule 4 and be
exercisable within a period of 5 years from the date of vesting.

 

4.6

MVL shall own any equipment purchased with the Research Project Budget
notwithstanding the expiry or early termination of this Agreement.

 

5

Intellectual Property

 

5.1

MVL has developed a platform technology that has applications in many
analysis/diagnostic fields and that is based on and protected by certain
Intellectual Property (including Patent Rights) assigned or to be licensed to it
by the MVL founders and Imperial Innovations Limited.

 

5.2

The Parties acknowledge that all right, title and interest in and to any
Background Intellectual Property used in the Research Project remains the
property of MVL. Ownership of all Results shall vest in MVL absolutely.

 

5.3

Licence. Subject to the terms of this Agreement, MVL hereby grants to AG an
exclusive, worldwide, perpetual licence (including the right to sub-license) of
the Background Intellectual Property and Results to develop, use, market, sell,
supply and/or commercialise the Results in the Fields and except for MVL
retaining the rights to develop, use, market, sell, supply and/or commercialise,
including to sub-license, the Results in fields in which the licensed
Intellectual Property is combined with other Intellectual Property to produce a
panel of diagnostics combining markers from both within and outside the Fields.
In relation to the commercialisation by MVL of the Results pursuant to this
Clause, MVL shall pay to AG 10% of that proportion of MVL Gross Receipts or MVL
Gross Sales Value arising from the Results.

 

5.4

Sub-licensing. Subject to any confidentiality provisions upon AG, within 30 days
of the grant of any sub-licence, AG shall provide to MVL a true copy of it or a
summary thereof, containing all financial information necessary for MVL to
determine the amounts or proportions it is entitled to receive as royalties on
Gross Sales Value and Gross Receipts under Clause 8 of this Agreement and/or
whether an option vesting event has been triggered according to Schedule 4. In
relation to all sub-licences, the sub-licence shall include obligations and
restrictions on the sub-licensee which are substantially equivalent to the
obligations and restrictions on AG under this Agreement. On request by MVL, AG
shall sublicense MVL to develop, use, market, sell, supply and/or commercialise
the Results in the Fields on terms which when taken together are no less
favourable than those enjoyed by any other sub-licensee.

 

5.5

AG shall be responsible for any breach of the sub-licence by the sub-licensee,
as if the breach had been that of AG under this Agreement, MVL will not be

 

 

 

8



 


--------------------------------------------------------------------------------



 

 

liable for any breach by a sub-licensee of a sub-license granted by AG pursuant
to this Agreement and AG shall indemnify MVL against any loss, damages, costs,
claims or expenses which are awarded against or suffered by MVL as a result of
any such breach by such sub-licensee, save in circumstances (i) where a force
majeure event (as defined in Clause 22.1) has occurred in respect to such
sub-license arrangement, (ii) where such breach by such sub-licensee is as a
direct consequence of the demonstrable negligence or wilful act or omission of
MVL, or (iii) where such breach by such sub-licensee is a result of an
unremedied breach of warranty by MVL under this Agreement.

Each Party acknowledges that any Intellectual Property of the other Party is and
shall continue to be owned by such other Party, subject to the license rights
granted herein. Any inventions, discoveries, improvements, modifications,
alterations, or enhancements that are made, conceived, discovered or reduced to
practice by a Party, together with all Intellectual Property rights therein,
shall be owned exclusively by such Party, subject to the license rights granted
herein.

 

6

Commercialisation

 

6.1

AG shall use diligent efforts to commercially exploit the Results in the Fields
in order to maximise the returns for AG and MVL, ensuring that any granted
sublicenses are in the commercial interest of both AG and MVL. AG’s
commercialisation responsibilities include: formulation of business plans;
competitive analysis; identification of and partnerships with large market
players and other strategic partners; marketing to investors; advertisements and
articles in trade publications, scientific journals and other relevant media;
development of press kits; and website design and maintenance.

 

6.2

AG shall regularly consult with MVL in respect to the commercialisation of the
Results in the Fields and will provide MVL with advanced notification of the
terms of any proposed agreement with a third party in respect to such
commercialisation. In the event that a third party, having taken a license to
the Results, wishes to make an improvement to a commercial product within the
Field or Fields covered by his license, then MVL will discuss with AG how
further Intellectual Property could be generated to meet the need of the third
party on terms and conditions to be agreed but at AG`s cost.

 

6.3

AG shall provide at least annually to MVL an updated, written commercialisation
plan, showing all past, current and projected activities taken or to be taken by
AG (including a summary of or, to the extent permitted by its sub licensees, the
full text of the plans of the sub licensees) to bring Licensed Products to
markets and/or commercially exploit the Results. The first commercialisation
plan will be provided three months after the date of signature of this Agreement
with the others provided at no more than twelve months intervals.

 

6.4

If MVL reasonably considers at any time after the expiry of 12 months after the
delivery to AG by MVL of a first functional prototype of a Licensed Product that
AG has without legitimate reason failed to comply with Clause 6.1, MVL shall be
entitled to refer to an independent expert the following questions:

 

 

 

9



 


--------------------------------------------------------------------------------



 

 

 

 

(a)

whether AG has so complied with Clause 6.1 with respect to any one or more of
the Fields; and if not

 

(b)

what specific action AG should have taken (“Specific Action”) in order to have
complied with Clause 6.1.

 

6.5

The independent expert shall be appointed in accordance with the provisions of
Schedule 5 and his decision shall be final and binding on the Parties.

 

6.6

If the expert determines that AG has failed to comply with the foregoing
obligations of Clause 6.1 with respect to any one or more of the Fields (the
“Failed Fields”), and if AG fails to take the Specific Action within 6 months of
the expert giving his decision in accordance with Schedule 5, MVL shall be
entitled, by giving notice, at any time after the end of that 6 month period, to
immediately terminate the licence granted to AG under Clause 6.3 with respect to
the Failed Fields and/or terminate this Agreement in accordance with Clause 9.3
(at its sole discretion) and AG shall forthwith reimburse 100% of the expert’s
fees which were paid by MVL.              

 

6.7

Royalties. In relation to the commercialisation by AG of the Results pursuant to
Clause 6.1, AG shall pay to MVL 30% of any Gross Receipts or Gross Sales Value.

 

6.8

Payment frequency. Royalties due under this Clause 6 shall be paid within 60
days of the end of each Calendar Quarter, in respect of sales of Licensed
Products or sub-licences of BG IP and the Results during such Calendar Quarter.

 

6.9

Royalty statements. AG shall send to MVL at the same time as each royalty
payment is made in accordance with this Clause 6 a statement setting out, in
respect of each territory or region in which Licensed Products are sold, the
types of Licensed Product sold, the quantity of each type sold, and the total
Gross Sales Value in respect of each type, expressed both in local currency and
pounds sterling and showing the conversion rates used, during the period to
which the royalty payment relates. AG shall notify MVL upon each receipt by it
of a Gross Receipt and shall set out the sub-license to which such Gross Receipt
pertains, the amount of the Gross Receipt and the reason for receiving such
Gross Receipt.

 

6.10

Records. AG shall keep at its normal place of business detailed and up to date
records and accounts showing the quantity, description and value of Licensed
Products sold by it, the amount of Gross Receipts and Gross Sales Value, on a
country by country basis, and being sufficient to ascertain the payments due
under this Agreement.

 

6.11

MVL shall have the right on reasonable notice to have AG’s records and accounts
inspected during business hours by an independent chartered accountant nominated
by MVL for the purpose of verifying the accuracy of any statement or report
given by AG to MVL under this Clause 6. The accountant shall be required to keep
confidential all information learnt during any such

 

 

 

10



 


--------------------------------------------------------------------------------



 

 

inspection, and to disclose to MVL only such details as may be necessary to
report on the accuracy of AG’s statement or report. MVL shall be responsible for
the accountant’s charges unless the accountant certifies that there is an
underpayment of more than 5 per cent in any payment statement, in which case AG
shall pay his charges in respect of that inspection.

 

6.12

AG shall ensure that any sub-licenses it grants pursuant to this Agreement
impose on the sub-licensee a responsibility substantially similar to that of AG
under Clause 6.10 and contain an audit right for AG substantially similar to the
audit right granted to MVL under Clause 6.11. MVL may request that AG audit the
records of its sub-licensees and, subject to any confidentiality provisions upon
AG, provide such audit results to MVL. MVL shall be responsible for costs of the
audit unless the audit determines that there is an underpayment of more than 5
per cent in any payment statement, in which case AG shall pay the costs of the
audit.

 

7

Confidentiality and Publicity

 

7.1

No Confidential Information disclosed by one Party (“Disclosing Party”) to the
other Party (“Recipient Party”) under this Agreement may be disclosed by the
Recipient Party to any person except:

 

(a)

employees, agents, officers, directors, auditors, advisers, partners,
consultants, licensees, sub licensees, students, actual and potential investors
or merger partners or permitted subcontractors of the Recipient Party requiring
the Confidential Information for the purposes of this Agreement provided that
all such recipients shall be obliged by written agreement to keep such
Confidential Information confidential;

 

(b)

with the prior written consent of the Disclosing Party which consent may be
given or withheld in its absolute discretion;

 

(c)

if the Recipient Party is required to do so by law or stock exchange provided
that in such circumstances the Recipient Party first informs the Disclosing
Party of any disclosure so required and limits it to what is absolutely
necessary; or

 

(d)

if the Recipient Party is required to do so in connection with legal proceedings
relating to this Agreement.

 

7.2

No Confidential Information of the Disclosing Party may be used by the Recipient
Party for any purpose other than the performance of the Recipient Party’s
obligations or the exercise of the Recipient Party’s rights under this
Agreement.

 

7.3

Any Party disclosing information under Clause 7.1(a) or (b) must use all
reasonable endeavours to ensure that persons receiving Confidential Information
from it do not disclose the information except in the circumstances permitted in
Clause 7.1, and all such persons shall be subject to a written obligation of
confidentiality.

 

 

 

11



 


--------------------------------------------------------------------------------



 

 

 

 

7.4

Clauses 7.1, 7.2 and 7.3 do not apply to Confidential Information which:

 

(a)

is in or becomes part of the public domain other than through breach of this
Agreement or an obligation of confidence owed to the Disclosing Party;

 

(b)

the Recipient Party can prove by contemporaneous written documentation was
already known to it at the time of disclosure by the Disclosing Party (unless
that knowledge arose from disclosure of information in breach of an obligation
of confidence);

 

(c)

the Recipient Party acquires from a source other than the Disclosing Party who
is not under an obligation of confidence to the Disclosing Party; or

 

(d)

is independently developed by the Recipient Party who made no use of the
Confidential Information and where the independent development can be proven by
contemporaneous written documentation.

 

7.5

save for Confidential Information which is necessary to a licence granted under
this Agreement the Recipient Party must return to the Disclosing Party all
documents or other materials containing or referring to the Confidential
Information which are in its possession, power or control or in the possession,
power or control of persons who have received Confidential Information from it
under Clause 7.1(a) or (b) at any time if requested to do so by the Disclosing
Party.

 

7.6

The provisions of this Clause will survive the expiry or early termination (for
whatever reason) of this Agreement for a period of ten years.

 

7.7

A Party may not make press or other announcements or releases referencing the
other Party (and, in the case of MVL, including the MVL Founders) or the
existence or provisions of this Agreement without the prior written approval of
the other Party (such approval not to be unreasonably withheld or delayed) to
the form and content of the announcement or release unless and to the extent
that the announcement or release is required to be made by the Party by law or
by a stock exchange.

 

8

Liability

 

8.1

Nothing in this Agreement excludes or restricts the liability of either Party to
the other for liability for any fraudulent misrepresentation by a Party or death
and personal injury caused by negligence of a Party.

 

8.2

Subject to Clauses 8.1, 8.3 , any liability of one Party, or its employees, to
the other Party for direct loss in contract, tort or otherwise arising out of or
in connection with this Agreement shall be limited to the total amount of the
payments made under Clause 4 by AG to MVL as at the date such liability arises.

 

8.3

Subject to Clause 8.1 in no circumstances will either Party, or its employees,
be liable to the other Party for any loss of profits, revenue, goodwill,
business

 

 

 

12



 


--------------------------------------------------------------------------------



 

 

opportunity or any indirect, consequential, financial or economic loss or
damage, costs or expenses whether in contract, tort, negligence, breach of
statutory duty or otherwise whatsoever or howsoever arising out of or in
connection with this Agreement.

 

 

9

Termination  

 

9.1

Either Party may by written notice to the other Party immediately terminate this
Agreement where:

 

(a)

the other Party has materially breached this Agreement and has failed to remedy
that breach (if remediable) within the time prescribed for that Clause or
otherwise within sixty days of the date of service of a written notice from the
other Party specifying the breach and requiring that it be remedied; or

 

(b)

the other Party ceases to carry on business, is unable to pay its debts when
they fall due, is declared bankrupt, compounds with its creditors or an order is
made or a resolution passed for the winding up of that other Party or the
appointment of an administrator, receiver, liquidator or manager of that other
Party or a similar event occurs under any applicable law within the country of
that Party’s establishment.

For the avoidance of doubt, non-payment by AG of any of the amounts due pursuant
to Clauses 4.1 and 6.7 within the relevant prescribed period shall constitute a
material breach for the purposes of Clause 9.1(a).

 

9.2

The expiry or termination of this Agreement does not affect any rights or
obligations of either Party which have arisen or accrued up to and including the
date of expiry or termination including, without limitation, MVL’s right to
payment of all sums due pursuant to Clause 4.1 for work done under the Research
Project up to and including the date of termination or expiry. In addition, on a
termination by MVL under Clause 9.1(a), AG shall pay any of MVL’s costs that
relate to the period post termination where MVL can demonstrate in writing that
it has been unable to cancel or mitigate these costs.

 

9.3

Notwithstanding Clause 9.6, in the event of termination of this Agreement by
MVL:

 

(a)

any MVL right to options not already vested pursuant to Clause 4.5 shall lapse
on termination; and the licence granted under Clause 5.3 shall immediately
terminate;

 

(b)

AG shall immediately thereafter return all Confidential Information of MVL, BG
IP and Results in its possession to MVL or, at MVL’s request, destroy the same
confirming in writing to MVL that it has done so.

 

 

 

 

13



 


--------------------------------------------------------------------------------



 

 

 

 

9.4

Notwithstanding Clause 9.6, in the event of termination of this Agreement by AG
under Clause 9.1:

 

(a)

any MVL right to options not already vested pursuant to Clause 4.5 shall lapse
on termination;

 

(b)

AG shall immediately thereafter return all Confidential Information of MVL, BG
IP and Results in its possession to MVL or, at MVL’s request, destroy the same
confirming in writing to MVL that it has done so.

 

9.5

Except for that Confidential Information which is necessary to a license granted
under this Agreement, each Party shall immediately after the expiry or
termination of this Agreement return all Confidential Information of the other
Party in its possession to the other Party or, at the other Party’s request,
destroy the same and confirm in writing to the other Party that it has done so.

 

9.6

Subject to Clauses 9.3 and 9.4, Clauses 5, 6, 8, 9, 10, 11, 12, 13, 18, 19, 21
and 23 survive the expiry or termination (for whatever reason) of this
Agreement.

 

10

Dispute Resolution

 

10.1

The Parties shall use reasonable endeavours to discuss and resolve any disputes
arising out of or in connection with this Agreement. If the Parties cannot
resolve the dispute within 28 days of the dispute arising:

 

(a)

either Party may propose to the other in writing that structured negotiations be
entered into with the assistance of a mediator (“Mediator”) before resorting to
litigation;

 

(b)

within 14 days from the date of the proposal to appoint a Mediator or within
14 days of notice to either Party that the other Party is unable or unwilling to
act, either Party may apply to the Centre for Effective Dispute Resolution
(“CEDR”) in London to appoint the Mediator;

 

(c)

the exchange of any relevant information and the structure to be adopted for the
negotiation to be held in London shall be in accordance with the CEDR model
mediation procedure;

 

(d)

if the Parties accept the Mediator’s recommendations or otherwise reach
agreement on the resolution of the dispute, that agreement shall be reduced to
writing and once it is signed by their duly authorised representatives, shall be
final and binding on the Parties;

 

(e)

if the Parties fail to reach agreement in the structured negotiations within
30 days of the Mediator being appointed, any failure shall be without prejudice
to the right of any Party subsequently to refer any dispute or difference to
litigation but the Parties agree that before resorting to litigation, structured
negotiations in accordance with this Clause shall have taken place; and

 

 

 

14



 


--------------------------------------------------------------------------------



 

 

 

 

(f)

nothing contained in this Clause shall restrict either Party’s freedom to
commence legal proceedings to preserve any legal right or remedy or protect any
proprietary or trade secret right.

 

11

Representations and Warranties

 

11.1

MVL represents and warrants as at the Effective Date to the best of its
knowledge and belief that:

 

 

(a)

it has full power and authority to carry out the actions contemplated under this
Agreement and, so far as it is aware, that its performance under the terms of
this Agreement will not infringe the rights of any third party;

 

(b)

it is not engaged or involved in any litigation, arbitration or other legal
proceedings in respect to the BG IP and to the knowledge of MVL no infringement
proceedings are threatened by any third party in respect to the same;

 

(c)

there are no actual or threatened claims by MVL or its licensors against any
third party involving any actual or alleged infringement of the BG IP , and
there is no basis for such a claim;

 

(d)

save for the Patent Rights to be assigned/licensed by Imperial Innovations
Limited to MVL (as disclosed to AG), it is the exclusive owner or licensor of
the BG IP and that it is entitled to license the BG IP in the manner
contemplated by this Agreement;

 

(e)

it has taken reasonable security measures to protect the value of the BG IP ;

 

(f)

the BG IP does not, so far as it is actually aware infringe the intellectual
property rights of any third party;

 

(g)

so far as it is aware, the entering into of this Agreement does not in any way
violate any provision of law, statute, regulation, etc. applicable to MVL and
the Agreement does not conflict with or result in the termination or breach of
any provision of, or constitute a default under any contract or other
undertaking binding on it;

 

(h)

it has no knowledge or reason to believe that any patent application set out in
Schedule 1 is unpatentable;

 

(i)

it has provided AG with a copy of all patents and patent applications set out in
Schedule 1;

 

(j)

it has no knowledge or reason to believe that the Intellectual Property set out
in Schedule 1 lacks commercial value.

 

 

 

 

15



 


--------------------------------------------------------------------------------



 

 

 

none of the foregoing representations and statements of fact (including
statements of fact made on Schedule 1 hereto) contains any untrue statement of a
material fact or omits to state any material fact necessary to make any such
statement or representation not misleading to AG . There is no material fact
that MVL has not disclosed to AG that materially affects the BG IP or the
Results, or the ability of AG to perform all of its obligations under this
Agreement.

 

11.2

AG warrants as at the Effective Date with full knowledge and intention that MVL
will be relying on these representations in entering into this Agreement that:

 

(a)

it has full power and authority to carry out the actions contemplated under this
Agreement and its performance under the terms of this Agreement will not
infringe the rights of any third party; and

 

(b)

the entering into of this Agreement does not in any way violate any provision of
law, statute, regulation, etc. applicable to AG and the Agreement does not
conflict with or result in the termination or breach of any provision of, or
constitute a default under any contract or other undertaking binding on it.

 

11.3

It is acknowledged and agreed that this Agreement provides for the carrying out
of experimental research and the use of experimental materials whose properties
and safety may not have been established. Accordingly, specific results cannot
be guaranteed and any results, materials, information or Intellectual Property
(together “Delivered Items”) provided under this Agreement are provided “as is”
and without any express or implied warranties, representations or undertakings,
except as set out in this Agreement. Save pursuant to Clause 11.1, MVL does not
give any warranty that Delivered Items do not infringe third party rights, are
of merchantable or satisfactory quality, are fit for any particular purpose,
comply with any sample or description, or are viable, nor that any patent
applications made or licensed pursuant to this Agreement will result in valid,
granted patents. Whilst MVL will use reasonable endeavours to ensure the
accuracy of any work performed and information given under this Agreement, it
gives no warranty, express or implied, as to accuracy, and will not be held
responsible for any consequences arising out of any inaccuracies or omissions
unless they are the result of wilful default or of negligence on the part of MVL
or its agents. AG shall be responsible for any products it or its Affiliates,
distributors or licensees use, market, sell or distribute which incorporate or
depend on the Background Intellectual Property and/or Results in whole or in
part and AG shall indemnify and keep indemnified MVL against all costs, damages,
claims and liabilities incurred or suffered by MVL in relation to AG’s, its
Affiliates’, distributors’ or licensees’ products, unless such costs, damages,
claims or liabilities are the result of wilful default or of negligence on the
part of MVL or its agents.

 

12

Assignment and Sub-contracting

 

 

 

16



 


--------------------------------------------------------------------------------



 

 

 

 

12.1

Neither Party may assign, transfer, charge or deal in any other manner with this
Agreement or its rights under it or part of it, or purport to do any of the same
under this Agreement without the prior written consent of the other Party (which
consent not to be unreasonably withheld or delayed).

 

12.2

Notwithstanding Clause 12.1, where, in the reasonable opinion of MVL, it would
be appropriate to sub-contract part of the Research Project to a third party,
MVL is free to do so subject to AG’s prior written consent, not to be
unreasonably withheld. Notwithstanding the provisions of this Clause 12, AG
hereby acknowledges that MVL has entered into a project funded by the Health
Technology Devices programme of the UK National Health Service (at no cost to
AG), such funds being required to undertake and complete the Research Project.

 

13

Waiver

A provision of this Agreement or any right created under it cannot be waived or
varied except in writing signed by the Parties.

 

14

Severability

If the whole or any part of a provision of this Agreement is void, unenforceable
or illegal in a jurisdiction it is severed for that jurisdiction. The remainder
of this Agreement has full force and effect and the validity or enforceability
of that provision in any other jurisdiction is not affected. This Clause has no
effect if the severance alters the basic nature of this Agreement or is contrary
to public policy.

 

15

No Agency or Partnership

Nothing contained or implied in this Agreement constitutes a Party the partner,
agent, or legal representative of another Party or of the other Party for any
purpose or creates any partnership, agency or trust, and no Party has any
authority to bind the other Party in any way.

 

16

Further Assurance

Each Party shall, at its own expense, do anything the other Party reasonably
asks (such as obtaining consents, signing and producing documents and getting
documents completed and signed) to give effect to the intentions of the Parties
and the objectives of this Agreement and the transactions contemplated by it and
to use its reasonable endeavors to cause relevant third parties to do likewise.

 

17

The Contracts (Rights of Third Parties) Act 1999  

Except for the benefit of Clause 7.7 which shall be enforceable, without
limitation, by the MVL Founders, the Parties do not intend any term of this
Agreement should be enforceable, whether by virtue of the Contracts (Rights of
Third Parties) Act 1999, common law or otherwise, by any person who is not a
party to this Agreement.

 

18

Notices

 

 

 

17



 


--------------------------------------------------------------------------------



 

 

 

 

18.1

Any notice to be given under this Agreement shall be in writing and delivered by
hand, prepaid registered post or facsimile to the other Party at the address or
fax number set out below or to such other address or fax number as either Party
may specify in writing to the other.

Notices to MVL

Dr Chris Wright

Molecular vision Ltd

Bioincubator Unit

Bessemer Building

Prince Consort rd

London SW7 2BP or in his absence

Dr Alan Mosley at the same address

Notices to AG

Mr. Platon Tzouvalis

14 Rue Kleberg

CH-1201 Geneva

Switzerland Fax +30 210 9851910 or in his absence

Dr. Manos Topoglidis at the same address

 

18.2

Notices are deemed to have been given:

 

(a)

if delivered by hand, at the time of delivery unless delivered after 5pm in the
place of receipt or on a non-business day, in which case the notice is deemed to
have been given at 9am the next business day;

 

(b)

if sent by registered post from within the United Kingdom, three business days
after posting (or seven business days if posted from outside the United
Kingdom); and

 

(c)

if sent by facsimile, at the time the facsimile is received shown in the
transmission report as the time that the whole facsimile was sent unless
received after 5pm in the place of receipt or on a non-business day, in which
case the notice is deemed to have been given at 9am the next business day.

 

19

Entire Agreement

 

19.1

This Agreement constitutes the entire agreement and understanding of the Parties
and supersedes all negotiations, understandings or previous agreement between
the Parties relating to the subject matter of this Agreement including the
memorandum of understanding between, inter alia, MVL and AG dated 28 March 2006
and the Development Agreement between MVL and AG dated 22nd May 2006.

 

 

 

18



 


--------------------------------------------------------------------------------



 

 

 

 

19.2

This Agreement may only be amended in writing signed by duly authorised
representatives of the Parties.

 

20

Force Majeure

 

20.1

Notwithstanding any other provision of this Agreement, no Party need act if it
is impossible to act due to force majeure, meaning any cause beyond its
reasonable control (including, without limitation, war, riot, natural disaster,
labour dispute, or law taking effect after the date of this Agreement). A Party
affected by force majeure agrees to notify the other Party promptly after it
determines that it is unable to act.

 

20.2

A Party has no responsibility or liability for any loss or expense suffered or
incurred by the other Party as a result of its not acting for so long as the
force majeure under Clause 20.1 continues. However, the non-performing Party
agrees to make reasonable efforts to avoid or remove the circumstances giving
rise to the force majeure and agrees to continue performance under this
Agreement promptly when they are removed.

 

21

Governing Law

[img14.jpg]
This Agreement and any documents to be entered into pursuant to it shall be
governed by and construed in accordance with laws of England and each Party
irrevocably submits to the jurisdiction of the courts of England over any claim
or matter arising under or in connection with this Agreement and the documents
entered into pursuant to it.

 

 

 

 

 

 

 

 

 

19



 


--------------------------------------------------------------------------------



 

 

 

 

Signed by
for and on behalf of

ACRONGENOMICS, INC.

)

[img1.jpg]


Mr. Platon Tzouvalis

President and COO

)

)

[img2.jpg]


Dr. Manos Topoglidis

Chief Technology Officer

 

 

Date: February 12 2007

 

 

 

 

 

20



 


--------------------------------------------------------------------------------



 

 

 

Schedule 1

Background Intellectual Property

 

[img3.gif]




 

 

 

21



 


--------------------------------------------------------------------------------



 

 

 

Schedule 2

Research Project

 

Proposed AG-MV 2.5-year joint venture work plan

 

Year 1

Year 2

Year 3

 

Q1

 

Q3

Q4

Q5

Q6

Q7

Q8

Q9

Q10

Q11

Q12

WP1

Generic platform development

 

 

 

development of micro-fluidics for blood handling

 

microchip for blood handling

 

 

 

 

 

 

 

 

 

 

 

WP1

[img12.gif]


2 scientists

 

WP2

Set up and

prototype / diabetes test

 

 

 

 

 

evaluation & selection of chemiluminescence (CL) assay

fabricate first devices

CL based albumin detection in urine

 

CL based albumin/creat-inine detection in urine

 

 

manufactur-ability, user-evaluation & reliability testing

 

kidney health

prototype

 

 

 

 

 

WP2

[img11.gif]
[img13.gif]


3 scientists

3 scientists

 

 

 

 

22



 


--------------------------------------------------------------------------------



 

 

 

 

WP3

STD test

 

 

 

 

 

 

 

 

 

evaluation & selection of Cl or Fl assay

fabricate first devices

Implement

syphilis assay in microchip format

 

STD test in blood with syphilis

 

implement syphilis or HSV2 assay

STD test blood with 3 markers

Syphilis HSV2 HepB

 

manufactur-ability, user-evaluation & reliability testing

STD prototype

 

WP3

[img9.gif]
[img10.gif]


4 scientists

2 scientists

WP4

Cardiac test

 

 

 

 

 

 

 

 

 

evaluation & selection of myoglobin assay

fabricate first devices

Implement

Myoglobin assay on blood microchip

optimise myoglobin

assay for maximum sensitivity

myoglobin marker cardiac test in blood

 

implement HDL cholesterol

cardiac assay

Three marker cardiac test Myoglobin HDL Triglycerides

 

manufactur-ability, user-evaluation & reliability testing

cardiac prototype

WP4

[img4.gif]
[img6.gif]
[img7.gif]
[img8.gif]


5 scientists

2 scientists

WP5

Substances of Abuse

 

 

 

 

 

 

 

 

 

 

 

Generic platform development only

 

 

Work Force

 

5 scientists

7 scientists

7 scientists

9 scientists

9 scientists

 

 

MVL can change these markers if it believes that there are strong technical or
commercial reasons for so doing.

 

 

 

23



 


--------------------------------------------------------------------------------



 

 

 

Schedule 3a

Research Project Payment Schedule  

First payment of £575K to be before April 30th 2007. . Subsequent payments at
six month intervals but in any event to be no later than the dates set out
below.

 

2007

£K

2008

£K

2009

£K

Jan

 

 

 

Feb

 

 

 

Mar

 

 

 

Apr

575

575

575

May

 

 

 

Jun

 

 

 

July

 

 

 

Aug

 

 

 

Sept

 

 

 

Oct

575

575

 

Nov

 

 

 

Dec

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 3b

 

 

 

 

24



 


--------------------------------------------------------------------------------



 

 

 

 

07/03/2006

 

 

Equipment

Consumables

Res. Staff

BDM

MV costs*

Total

 

 

 

Year 1

42,000

33,000

197,000

28,000

133,000

575,000

 

 

 

Year 2

40,000

70,000

455,000

40,000

285000

1,090,000

 

 

 

Year 3

15,000

90,000

565,000

40,000

300000

1,210,000

 

 

 

 

 

 

 

 

 

2,875,000

 

 

 

Equipment:

 

 

 

 

Test Eq. (IVL, EL, UV-vis)

50,000

 

 

 

 

Microchip sets

30,000

 

 

 

 

Oven

3,000

 

 

 

 

 

 

Spin Coater

7,000

 

 

 

 

 

 

Laminar Flow Hood

7,000

 

 

 

 

 

 

Total

97,000

 

 

 

 

 

 

Staff:

JV Staff

seconded MV Staff

MV costs:

Yr 1

Yr 2

Yr3

Year 1

2 Scientists at 21,000, I sen scientist at 28,000

3 Sr Scientists at 57,000

IP + legal support

28,,000

80,000

95,000

 

COO at 40,000

 

Consulting fees for founders

75,000

150,000

150,000

 

BDM 2 days/week at 20,000

 

Admin support

15,000

30,000

30,000

 

 

 

Overheads

15,000

25,000

25,000

Year 2

2 Sr Scientists at 57,750

3 Sr Scientists at 57,750

Total

133,000

285,000

300,000

 

2 Scientists at 42,000

 

 

 

 

 

 

COO at 84,000

  

 

 

 

 

 

BDM 2 days/week at 40,000

 

 

 

 

 

Year 3

2 Sr Scientists at 60,638

3 Sr Scientists at 60,638

 

 

 

 

 

4 Scientists at 44,100

  

 

 

 

 

 

COO at 88,200

 

 

 

 

 

 

BDM 2 days/week at 40,000

 

 

 

 

 

                

 

 

 

25



 


--------------------------------------------------------------------------------



 

 

 

Schedule 4

Option Vesting

 

 

Milestone

Estimated Delivery date

Options vested

Delivery of kidney health (microalbuminuria diagnostic) prototype

15 months from

Effective Date

500,000

Delivery of Cardiovascular test

30 months from

Effective Date

 

500,000

Delivery of STD test

24 months from

Effective Date

500,000

Delivery of Substances of Abuse Test

(may require additional funding)

 

 

36 months from

Effective Date

500,000

 

 

 

 

 

 

 

 

 

26



 


--------------------------------------------------------------------------------



 

 

 

Schedule 5

Appointment of Expert

1.

Pursuant to Clause 6.4, MVL may serve notice on AG (“Referral Notice”) that it
wishes to refer to an expert the questions set out in Clause 6.4.

2.

The Parties shall agree the identity of a single independent, impartial expert
to determine such questions. In the absence of such agreement within 30 days of
the Referral Notice, the questions shall be referred to an expert appointed by
the President of Law Society of England and Wales.

3.

60 days after the giving of a Referral Notice, both Parties shall exchange
simultaneously statements of case in no more than 10,000 words, in total, and
each side shall simultaneously send a copy of its statement of case to the
Expert.

4.

Each Party may, within 30 days of the date of exchange of statement of case
pursuant to paragraph 3 above, serve a reply to the other side's statement of
case of not more than 10,000 words. A copy of any such reply shall be
simultaneously sent to the expert.

5.

The expert shall make his decision on the said questions on the basis of written
statements and supporting documentation only and there shall be no oral hearing.
The expert shall issue his decision in writing within 30 days of the date of
service of the last reply pursuant to paragraph 4 above or, in the absence of
receipt of any replies, within 60 days of the date of exchange pursuant to
paragraph 3 above.

6.

The expert's decision shall be final and binding on the Parties.

7.

Save as otherwise provided in this Agreement, the expert's charges shall be
borne equally by the Parties.

 

 

 

 

27



 

 

 